ON MOTION FOR REHEARING. '
LATTIMORE, Judge.
Appellant makes rather an extended motion, and each point made has been carefully considered. It would be manifest that a remark made by a trial court during the progress of á trial could not be made ground of complaint as affecting the rights of the accused before, the jury, unless and until it was shown in some manner that the remark was made in the presence and hearing of the jury.- We could in no event attach the seriousness to the remark of the court, which is set' out in our original opinion, which appellant imputes thereto.
- -. Appellant presented to the trial court what is denominated “The requested charge of the defendant,” which charge con■tained four separate paragraphs. Special charges are refused or given in the form as presented, and the trial court has no right to change or alter same. Manifestly the contents of said four paragraphs must be considered together, and the •court did not err in declining to give same. It would have been clearly erroneous for the court to have instructed the jury that they could not consider any acts of the defendant prior to or at the time of his arrest by the officers as evidence of guilt of the unlawful carrying of the pistol. Plainly the jury were entitled to consider what was said and done by the accused coincident with his arrest, such as an attempt to unlawfully use said pistol, etc.
Being unable to agree with the contentions made in the motion, same will be overruled.

Overruled.